Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 10.9 EMPLOYMENT AGREEMENT This Employment Agreement (the Agreement), is executed as of February 4, 2010, but shall only be effective as of the closing date of the proposed acquisition of 100% of the issued share capital of Winncom Technologies Holdings Limited by the Company (as defined below), by and between Wave2Wave Communications, Inc. (Company) and Gregory Raskin (Executive). WHEREAS , Company wishes to employ Executive as its Chief Executive Officer; WHEREAS , Executive represents that he possesses the necessary skills to perform the duties of this position and that he has no obligation to any other person or entity which would prevent, limit or interfere with his ability to do so; WHEREAS , Executive and Company desire to enter into a formal Employment Agreement to assure the harmonious performance of the affairs of Company. NOW, THEREFORE , in consideration of the mutual promises, terms, provisions, and conditions contained herein, the parties agree as follows: 1. Duties . Subject to the terms and conditions of this Agreement, Company will employ Executive as its Chief Executive Officer, reporting to the Board of Directors of the Company (Board). Executive accepts such employment upon the terms and conditions set forth herein, and agrees to perform to the best of his ability the duties normally associated with such position and as determined by the Board in its sole discretion. During Executives employment, Executive will devote substantially all of his business time and energies to the business and affairs of Company, provided that nothing contained in this Section 1 will prevent or limit Executives right to manage his personal investments on his own personal time, including, without limitation the right to make passive investments in the securities of: (a) any entity which Executive does not control, directly or indirectly, and which does not compete with Company, or (b) any publicly held entity so long as Executives aggregate direct and indirect interest does not exceed two percent (2%) of the issued and outstanding securities of any class of securities of such publicly held entity. 2. Term of Employment . (a) Term . Subject to the terms hereof, Executives employment hereunder will commence on the closing date of the proposed acquisition of 100% of the issued share capital of Winncom Technologies Holdings Limited by the Company (the Commencement Date) and will continue until the second anniversary thereof (the Initial Term), provided that on the second and each subsequent anniversary of the Commencement Date, the term of Executives employment hereunder will be automatically extended for an additional period of one year (each a Subsequent Term) unless either Executive or Company has given written notice to the other that such automatic extension will not occur (a Non-Renewal Notice), which notice is given not less than ninety (90) days prior to the relevant anniversary of the Commencement Date. The Initial Term and any Subsequent Term are referred to herein collectively as the Term. (b) Termination . Notwithstanding anything else contained in this Agreement, Executives employment hereunder will terminate upon the earliest to occur of the following: (i) Expiration of the Term. If a Non-Renewal Notice has been given pursuant to Section 2(a), immediately upon expiration of the Term; (ii) Death . Immediately upon Executives death; (iii) Termination by Company . (A) If because of Executives Disability, written notice by Company to Executive that Executives employment is being terminated as a result of Executives Disability (as defined below), which termination shall be effective on the date of such notice or such later date as specified in writing by Company; (B) If for Cause (as defined below), written notice by Company to Executive under Section 2(d) that Executives employment is being terminated for Cause, which termination shall be effective on the date of such notice or such later date as specified in writing by Company; or (C) If by Company for reasons other than under Sections 2(b)(iii)(A) or (B), written notice by Company to Executive that Executives employment is being terminated, which termination shall be effective thirty (30) days after the date of such notice or such later date as specified in writing by Company. (iv) Termination by Executive. (A) If for Good Reason (as defined below), written notice by Executive to Company under Section 2(e) that Executive is terminating Executives employment for Good Reason and that sets forth the factual basis supporting the alleged Good Reason, which termination shall be effective thirty (30) days after the date of such notice; provided that if Company has cured the circumstances giving rise to the Good Reason as described in Section 2(e), then such termination shall not be effective; or (B) If without Good Reason, written notice by Executive to Company that Executive is terminating Executives employment, which termination shall be effective ninety (90) days after the date of such notice. Notwithstanding anything in this Section 2(b), Company may at any point terminate Executives employment for Cause prior to the effective date of any other termination contemplated hereunder. (c) Definition of Disability . For purposes of this Agreement, Disability shall mean Executives incapacity or inability to perform Executives duties and responsibilities as contemplated herein for one hundred twenty (120) days or more within any one (1) year period (cumulative or consecutive), because Executives physical or mental health has become so impaired as to make it impossible or impractical for Executive to perform the duties and 2 responsibilities contemplated hereunder. Determination of Executives physical or mental health will be determined by the Board after consultation with a medical expert appointed by mutual agreement between Company and Executive who has examined Executive. Executive hereby consents to such examination and consultation regarding his health and ability to perform as aforesaid. (d) Definition of Cause.  For purposes of this Agreement, Cause shall mean Executives: (i) having committed, intentionally or through gross negligence, wrongful damage to property of Company or its parents, subsidiaries or other affiliates; (ii) alcohol or substance abuse that materially interferes with the performance by Executive of his duties or obligations; (iii) repeated absence from work during normal business hours for reasons other than permitted absence; (iv) commission of, or plea of guilty or nolo contendere to, a felony (excluding minor traffic violations); (v) engaging in fraud, misappropriation, dishonesty or embezzlement in connection with the business, operations or affairs of Company (including without limitation any business done with clients or vendors); (vi) violation of any material agreement between Executive and Company; (vii) willful misconduct or gross negligence that is materially injurious to the business or reputation of Company; (viii) repeated violation of any of the material policies or practices of Company (including but not limited to discrimination or harassment); (ix) a single serious violation of any of the material policies or practices of Company which the Board, in its discretion, determines is materially injurious to the business or reputation of Company; or (x) material failure or refusal to perform, or gross incompetence in the performance of, the duties and obligations delegated to Executive commensurate with Executives position as an employee of Company, provided that Cause shall not be deemed to have occurred pursuant to subsections (iii), (vi), (vii), (viii), (ix) and (x) hereof unless Executive has first received written notice specifying in reasonable detail the particulars of such grounds and that Company intends to terminate Executives employment hereunder for such reason, and if such ground is reasonably capable of being cured within thirty (30) days, Executive has failed to cure such ground within a period of 30 days from the date of such notice. (e) Definition of Good Reason . For the purposes of this Agreement, Good Reason shall mean: (i) without Executives express written consent, a reduction by Company of Executives Base Salary (as defined below) as in effect on the date hereof, unless similarly situated Company executives also are subject to a reduction in their salaries that reduces their salaries by approximately the same percentage rate as Executives Base Salary is to be reduced; (ii) a material adverse change by Company in Executives authority or responsibilities which causes Executives position with Company to become of less authority or responsibility than his position immediately prior to such change; or (iii) the requirement that, at the Boards written request, Executive relocate to a location more than 50 miles outside of the Solon, Ohio area; provided that Good Reason shall not be deemed to have occurred unless: (1) Executive provides Company with written notice that he intends to terminate his employment hereunder for one of the grounds set forth in Sections 2(e)(i), (ii) or (iii), within sixty (60) days of such reason(s) occurring, (2) if such ground is capable of being cured, Company has failed to cure such ground within a period of thirty (30) days from the date of such written notice, and (3) Executive terminates his employment within one (1) year from the date that Good Reason first occurs. For purposes of clarification, the above-listed conditions shall apply separately to each occurrence of Good Reason and failure to adhere to such conditions in the event of Good Reason 3 shall not disqualify Executive from asserting Good Reason for any subsequent occurrence of Good Reason. 3. Compensation . (a) Base Salary . While Executive is employed hereunder, Company will pay Executive a base salary at the annual rate of Seven Hundred Fifty Thousand dollars ($750,000) (the Base Salary), payable in substantially equal periodic installments in accordance with Companys payroll practices as in effect from time to time. The Base Salary shall increase by 5% during each Subsequent Term. Company will deduct from each such installment all amounts required to be deducted or withheld under applicable law or under any employee benefit plan in which Executive participates. (b) Equity . On the Commencement Date Executive will be granted 1,500,000 shares of restricted common stock of the Company (the Restricted Shares), pursuant to the terms of the 2009 Employee and Director Equity Incentive Plan (the Plan). As will be more fully set forth in a restricted stock agreement subject to the Plan, twenty-five percent (25%) of such shares shall vest on the six-month anniversary of the Commencement Date, twenty-five percent (25%) of such shares shall vest on the twelve-month anniversary of the Commencement Date, twenty-five percent (25%) of such shares shall vest on the eighteen-month anniversary of the Commencement Date, and the remaining twenty-five percent (25%) of such shares shall vest on the twenty-four month anniversary of the Commencement Date. If Executives employment hereunder is terminated by Company without Cause, by Executive for Good Reason, or as a result of Executives Disability or death, then in addition to any other benefits to which Executive is entitled pursuant to this Agreement, the Restricted Shares shall fully vest and be immediately accelerated and the restrictions on the Restricted Shares shall lapse. (c) Annual Bonus . Executive shall be eligible to receive an annual performance bonus (the Annual Bonus), based on factors such as Companys evaluation of Executives individual performance, Companys financial performance, and economic conditions generally. The amount, if any, of the Annual Bonus shall be determined by Company in its sole discretion, and shall be paid to Executive within thirty (30) days following the close of the fiscal year to which it relates, and in no event later than March 15 th of the calendar year immediately following the calendar year in which it was earned. Executive must be employed by Company at the time that the Annual Bonus is paid in order to be eligible for, and to be deemed as having earned, such Annual Bonus. (d) Fringe Benefits . Executive shall be entitled to participate in all benefit/welfare plans and fringe benefits provided to employees at the same level as Executive. Executive understands that, except when prohibited by applicable law, Companys benefit plans and fringe benefits may be amended by Company from time to time in its sole discretion. Executive shall be provided with a car allowance of $1,200 per month. (e) Vacation . Executive may take up to four weeks of vacation per year, to be scheduled to minimize disruption to Companys operations.
